UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

HAAS OUTDOORS, INC. PLAINTIFF
v. Civil No. 1118-cv-00024~GHD-DAS

DRYSHOD INTERNATIONAL, LLC and
JAMES K. DONOHUE DEFENDANTS

 

ORDER GRANTTNG DEFENDANTS’ MOUON TO TRANSFER VENUE

 

For the reasons set forth in the memorandum opinion issued this day the Court ORDERS
that:

1. Defendants’ motion to transfer venue [16] is GRANTED;

2. Pursuant to 28 U.S.C. 1406(21), this case is TRANSFERRED to the United States
District Court for the Westem District of Texas, and

3. Defendants’ motion to dismiss for lack of jurisdiction []0] and motion to dismiss
for improper venue [12]'§§ both DENIED.

/¢

SO ORDERED, this the / day ofNovember, 2018.

/¢, QML@W

SENIOR U.S. DISTRICT JUDGE

 

